Title: To Thomas Jefferson from William Short, 30 December 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Dec. 30. 1791.

My last was written a few days previous to my leaving Paris for this place, whither I have supposed it proper I should come on account of the loans negotiating here and at Antwerp. Notwithstanding the inclement and disagreeable season I did not think myself authorized to dispense with the journey, as from the tenor of your and Mr. Hamilton’s letters of the last year, I took it for granted you would expect it from the novelty of the business at Antwerp and its situation here—the state of affairs in Paris also being such as to render my presence there by no means essential at that time. Not supposing it necessary I did not appoint a secretary there, conforming therein to your abovementioned letter of last year.—The inclosed letter to the Secretary of the Treasury will shew the present prosperous situation of the business confided to my care here. It requiring no longer my presence at this place I shall set out on wednesday next the 4th. of Jany. for Paris.
A very short time before I left it M. de Lessart was confirmed in the department of foreign affairs and M. de Gerville, a lawyer of Paris, succeeded him as Ministre de l’interieur.—M. de Narbonne has also succeeded M. Duportail as Minister of war.—He has begun his administration with a good deal of zeal and activity which has gained him much favour.
The King went lately to the assembly and announced to them his determination to force the German Princes to withdraw the protection they give to the French emigrants assembled in an hostile manner on the frontiers. To support the measures three armies are to be assembled under Messrs. Luckner, Rochambeau and de la fayette. This brings matters to a crisis which is probably the intention of the Minister of war who rightly calculates that it gives a chance for the revival of government, whereas the continuance of the present state is although a slow yet certain destruction.
The Emperor in his Regal capacity seems to be the most moderate sovereign in Europe towards the French revolution, as he is certainly the most influential.—As head of the Empire he has ratified the conclusion of the Diet for insisting on the nullity of the acts of the  assembly with respect to the possessions in Alsace and Lorraine, of some of the members of the Germanic body.—He has lately written to the King of France exacting formally the restitution of the lesions occasioned by those acts and an indemnity for the injuries already sustained thereby. It is certainly not in the power of the King of France to comply therewith.
Russia, Sweden and Spain are the powers which take the most active parts in favour of the French Princes. I learn here however that the King of Sweden who was considered as the Agamemnon of the league has declined a loan lately offered him at this place on good terms, which proves to me he does not intend acting in an hostile manner for the present.—The determinations and actions of foreign powers will necessarily be decided eventually by the situation of the internal affairs of France.
The Dey of Algiers has granted a continuance of peace to that country. The presents of Sweden having been sent will probably appease him also, but as yet there is no public notification of his having altered the hostile dispositions he announced to the Swedish Consul.
The newspapers which have been forwarded to you from Paris since my departure will have informed you of the proceedings of the assembly. The taxes not coming in they have been obliged to augment the emission of assignats. Their depreciation of course continues.—You will see also that a considerable reform has taken place in the corps diplomatique.—Those who were most conspicuously hostile to the revolution have been displaced.—M. de Choiseul Greffier goes from Constantinople to London; de Moustier succeeds him at Constantinople; Berthelemi, the minister at London, goes Ambassador to Switzerland, and M. de Segur, the Ambassador at Rome, goes on a particular commission to Berlin. Several young men never before employed are appointed Ministers Plenipotentiary to different courts.
Lord Cornwallis’s American fortune seems to have pursued him to the East Indies. Seasons and rivers are constantly against him and what he calls a signal victory does not prevent his being immediately forced to make a painful and precipitate retreat.
The true situation of S. Domingo seems not yet to be fully known in France. You will have seen the different discussions in the assembly relative thereto, and the account rendered by the deputy who was sent to sollicit succour in America.—I mentioned to you in my last the numberless questions I was asked on this subject and my absolute ignorance of every thing respecting it.—I subjoin here  a state of the letters which I have had the honor of receiving from you during the present year, by which you will see that your last was in July.


March
23. received your letter dated
Jan.
23.


May.
28
March.
 8



do.
do.
12



do.
do.
15



do.
do.
19


June
11
April.
25


July.
 7
May.
10


Sep.
26
July.
28.


I have the honor to be with sentiments of the most perfect respect & attachment, Dear Sir, your most obedient humble servant,

W: Short

